MEMORANDUM **
A review of the record and the response to this court’s August 11, 2006 order indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant’s claims constitute an impermissible collateral attack on California state court decisions. See Doe & Associates Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.2001) (holding that federal district courts lack jurisdiction to review a state court’s final determinations). Appellant’s other claims against appellees are barred by judicial immunity and Eleventh Amendment immunity. See Montana v. Goldin, 394 F.3d 1189, 1195 (9th Cir.2005) (state agencies are protected by Eleventh Amendment immunity); Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir.1996) (judicial officers granted immunity from suit for actions taken in their official judicial capacity).
*688Accordingly, we affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.